DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a method of making a semiconductor device comprising “(e) forming a first plated layer by plating over the portion of the first conductive film pattern exposed in the first opening portion, and a second plated layer by plating over the portion of the second conductive film pattern exposed in the second opening port ion, wherein an area of the second opening portion is smaller than an area of the first opening portion, wherein a thickness of the second plated layer is greater than a thickness of the first plated layer, and wherein the semiconductor substrate is kept still without swinging when the first plated layer and the second plated layer are formed by plating” and wherein “a film-forming speed of the second nickel plated layer is larger than a film-forming speed of the first nickel plated layer” during the plating process that forms both of these layers as required in claim 19, “the first nickel plated layer and the second nickel plated layer are grown in a state where a concentration of a reducing agent in a plating solution in a vicinity of the portion of the first conductive film pattern exposed in the first opening portion is lower than that in a vicinity of the portion of the second conductive film pattern exposed in the second opening portion” as required in claim 20, and wherein the thickness of the second plated layer is larger in the center of the layer than a thickness of the first plated layer in the center of that layer as required in claim 1.  The prior art does feature devices with two different Nickel plated layers which may, in parts, have different thicknesses, but not wherein the center of the two layers has a different thickness or wherein the Nickel plated layers are formed at different rates in the same forming step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811